Citation Nr: 0838282	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-12 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable evaluation for left ankle 
chronic sprains/strains.

2.  Entitlement to a compensable evaluation for right ankle 
chronic sprains/strains.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1995 to March 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the above claims.

In June 2008, a hearing was held before the undersigned 
Veterans Law Judge making this remand.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board first notes that at the time of the veteran's 
hearing before the Board in June 2008, the veteran testified 
that he had recently relocated from the San Francisco, 
California area and was now registered with the Martinez VA 
Medical Center.  He further stated that he had had two visits 
to this facility, one in which he saw the main VA podiatrist, 
and a second occasion, when he underwent new magnetic 
resonance imaging (MRI).  The records relating to the 
examination and MRI are not of record and there is no 
indication that they were ever requested by VA.  
Consequently, the Board has no alternative but to remand this 
mater so that these additional VA treatment records can be 
obtained and associated with the record.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Any additional VA treatment records 
should also be obtained from the San Francisco VA Medical 
Center, dated since December 2004.

At the time of his hearing before the Board, the veteran also 
indicated that in the process of undergoing training with the 
U.S. Customs and Border Protection Agency of the United 
States Department of Homeland Security, he underwent a 
physical examination that included an assessment of his ankle 
problems between February and May 2006 (transcript (T.) at 
pp. 14-15).  The duty to assist applies to relevant evidence 
known to be in the possession of the Federal Government.  
38 C.F.R. § 3.159(c)(2) (2008).  Consequently, the Board 
finds that this matter must also be remanded so that the RO 
can obtain the veteran's medical records in the possession of 
this agency within the Department of Homeland Security.

The Board further finds that as a result of the fact that the 
veteran was previously treated by private Chiropractors, 
Larry H. Woodcox and Ruben Amezquita, and the record reflects 
that only the records of Dr. Woodcox were requested and 
received by the RO, while in remand status, an effort should 
also be made to obtain any records for the veteran that may 
be in the possession of Dr. Amezquita.

Finally, as a result of the fact the examiner did not have 
the veteran's claims file at the time of the veteran's most 
recent VA examination in July 2007, and the veteran claims to 
have experienced a worsening of his bilateral ankle 
disability since that examination as evidenced by his recent 
evaluations at the Martinez VA Medical Center, the Board 
finds that the veteran should also be afforded a new VA 
examination to determine the current nature and severity of 
his service-connected left and right ankle chronic 
sprains/strains.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's VA treatment records from the 
Martinez VA Medical Center, and any 
additional VA treatment records from 
the San Francisco, California VA 
Medical Center, dated since December 
2004.

2.  Request from the U.S. Customs and 
Border Protection Agency of the United 
States Department of Homeland Security 
all medical records relating to a 
physical examination the veteran 
underwent in connection with his 
training with this agency between 
February and May 2006.

3.  Take the steps necessary to obtain 
treatment records of the veteran in the 
possession of Chiropractor, Ruben 
Amezquita, who has professional offices 
at 1647 International Blvd., Suite 301, 
Oakland, California 94601, and at 2448 
Story Road, San Jose, California 95122.    

4.  The veteran should then be 
scheduled for a VA orthopedic 
examination.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the 
examiner prior to the examination and 
the examiner should indicate in the 
report that the claims file was 
reviewed.  All necessary studies should 
be conducted.  

With respect to the ankles, the 
examiner should identify all residuals 
attributable to the veteran's service-
connected left and right ankle chronic 
sprains/strains.

The examiner should report the range of 
motion measurements for the ankles.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should be 
addressed: (1)pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the ankles are used 
repeatedly.  All limitation of function 
must be identified in the report.  If 
there is no pain, no limitation of 
motion and/or limitation of function, 
such facts must be noted in the report.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

5.  Finally, readjudicate the veteran's 
claims.  If the decision with respect 
to the claims remains adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



